DETAILED ACTION
This action is in response to the Amendment dated 18 February 2021.  Claims 1, 3, 7, 9, 12 and 15 are amended.  No claims have been added or cancelled.  Claims 1-18 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 December 2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Based on applicant’s amendment, the 35 U.S.C. 112(b)/second paragraph rejection of claims 1-20 is withdrawn.
Based on applicant’s amendment, the 35 U.S.C. 101 rejection of claims 7-12 is withdrawn.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US 8,941,500 B1) in view of Reese et al. (US 2014/0258270 A1).

As for independent claim 1, Faaborg teaches a method comprising:
receiving one or more notifications associated with the user device; generating a notification profile associated with the user based on the received one or more notifications [(e.g. see Faaborg col 24 lines 39-42, col 25 lines 60-67) ”The information received by notification client module 22 may ].
querying position data associated with the user [(e.g. see Faaborg col 12 lines 12-15) ”Context module 24 may receive GPS, cellular, and/or Wi-Fi data received over link 32A by computing device 10 and determine coordinate locations of computing device 10 based on the data”].
querying vital sign data associated with the user [(e.g. see Faaborg col 11 lines 12-17) ”context module 24 may determine a measured value associated with a physiological parameter of the user and, based on the physiological parameter value, may infer a physiological condition of the user. In some examples, the physiological parameter value may relate to a heart rate of a user, a galvanic skin response of a user's skin”].
querying social media data associated with the user [(e.g. see Faaborg col 10 lines 41-47) ”In some examples, contextual information related ].
analyzing the received position data, social media data and vital sign data associated with the user; calculating a health score associated with the user based on analyzed position data, social media data and vital sign data associated with the user [(e.g. see Faaborg col 10 lines 41-47, col 11 lines 45-60 col 27 lines 13-33) ”context module 24 may determine that the user is likely stressed when context module 24 determines that the location and velocity of computing device 10 at the current time corresponds to a location and velocity of an automobile traveling along a roadway associated with the user's commute to work. As another example, context module 24 may determine that the user is likely relaxed when context module 24 determines that the location of computing device 10 at the current time corresponds to a home of the user and orientation data from a gyroscope of computing device 10 indicates that the user is lying down. As another example, context module 24 may determine that the user is likely neither stressed nor relaxed when context module 24 determines that heart rate data received from a heart rate monitor of computing device 10 falls within a threshold ].
in response to determining the health score deviates from a threshold range, modifying the notification profile associated with the user [(e.g. see Faaborg col 11 lines 37-60, col 27 lines 42-54 and Fig. 6) ”In some examples, context ].
communicating the one or more notifications alerts, to the user, based on the modified notification profile [(e.g. see Faaborg col 27 line 55-col 28 line 7 and Fig. 6) ”Responsive to context module 24 determining that the physiological condition of the user indicates that user is stressed (302), UI module 20 of computing device 10 may select an electric stimulus or a high (e.g., more intense) vibration somatosensory alert (304). In other words, UI module 20 may select a more intense type of somatosensory alert, such as a high vibration or an electric stimulus, when UI module 20 receives information from context module 24 specifying that a physiological condition of the user of computing device 10 indicates that the user is stressed … Responsive to context module 24 determining that the physiological condition of the user indicates that user is relaxed (306), UI module 20 of computing device 10 may select a shape-memory alloy or a low (e.g., less intense) vibration somatosensory alert (308). In other words, UI module 20 may select a less intense type of somatosensory alert, such as a SMA alert or a low vibration, when UI module 20 receives information from context module 24 ].

Faaborg does not specifically teach wherein the social media data is analyzed by a natural language processing.  However, in the same field of invention, Reese teaches:
wherein the social media data is analyzed by a natural language processing [(e.g. see Reese paragraphs 0054, 0057) ”Recommendation server computer 110 may create and store data representing an inferred intention of the present user and may use the inferred intent to determine an inferred query or select matching items to present at the client device. The user's intention may be inferred by evaluating data such as the user's public or private messages (e.g. e-mail messages or messages on a social networking website), location data … Intention or mood may be inferred based on natural language processing of messages provided by a user directly to recommendation server computer 110 or at other locations, such as on the user's social networking page. For example, based on a determination that a user recently used the word "I" more than five times in his most recent status updates, recommendation server computer 110 may infer that the user is unhappy. Recommendation server computer 110 may determine the user's mood for each day of the past five hours or five days, and use the average of the determined ].
Therefore, considering the teachings of Faaborg and Reese, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the social media data is analyzed by a natural language processing, as taught by Reese, to the teachings of Faaborg because it requires the user to exert less effort which increases efficiency and utility and allows the system to incorporate signals that a user may not himself be able to articulate or would be too numerous to efficiently articulate (e.g. see Reese paragraphs 0004, 0034).

As for dependent claim 4, Faaborg and Reese teach the method as described in claim 1 and Faaborg further teaches:
further comprising: monitoring the received position data, updating the determined health score [(e.g. see Faaborg col 12 line 45-57, col 27 lines 4-6) ”Based on the location and/or movement associated with computing device 10, context module 24 may infer whether the user of computing device 10 is performing a physical or non-physical activity. For example, if the location of computing device 10 corresponds to a location on a highway and the rate of movement corresponds to a rate of travel for a moving vehicle, context module 24 may determine that the user is likely driving or riding in a vehicle and not ].
modifying the generated notification profile based on the updated determined health score [(e.g. see Faaborg col 25 lines 41-55) ”FIG. 4 further illustrates that computing device 10 may select a type of somatosensory alert to output as an indication of the notification data based on the contextual information (220). For example, UI module 20 may receive information from context module 24 that indicates a type of activity associated with the user at the current time and/or a physiological condition of the user at the current time. Based on the information from context module 24, UI module 20 may select a type of somatosensory type alert with which to cue the user as to the receipt of the notification data without distracting, disturbing, and/or annoying the user at the current time”].

As for dependent claim 5, Faaborg and Reese teach the method as described in claim 1 and Faaborg further teaches:
wherein the vital sign data associated with the user further comprises: heart rate data and perspiration rate data [(e.g. see Faaborg col 11 lines 12-17) ”context module 24 may determine a measured value associated with a physiological parameter of the user and, based on the physiological parameter value, may infer a physiological condition of the user. In some examples, the physiological parameter value may relate to a heart rate of a user, a galvanic skin response of a user's skin”].

As for dependent claim 6, Faaborg and Reese teach the method as described in claim 1 and Faaborg further teaches:
wherein position data associated with the user further comprises: gyroscopic data received, via the user device [(e.g. see Faaborg col 10 lines 25-27) ”In some examples, contextual information may include sensor information obtained by one or more sensors (e.g., gyroscopes, accelerometers”].
global position data associated with the user’s location, via the user device [(e.g. see Faaborg col 10 lines 30-33) ”transmission information obtained from one or more communication units and/or radios (e.g., global positioning system (GPS)”].
movement data via position sensors, via the user device [(e.g. see Faaborg col 12 lines 24-30) ”Context module 24 may determine a degree of movement associated with computing device 10, at a ].

As for independent claim 7, Faaborg and Reese teach a computer program product.  Claim 7 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 10, Faaborg and Reese teach the computer program product as described in claim 7; further, claim 10 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 11, Faaborg and Reese teach the computer program product as described in claim 7; further, claim 11 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 12, Faaborg and Reese teach the computer program product as described in claim 7; further, claim 12 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

claim 13, Faaborg and Reese teach a system.  Claim 13 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Faaborg and Reese teach the system as described in claim 13; further, claim 16 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 17, Faaborg and Reese teach the system as described in claim 13; further, claim 17 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 18, Faaborg and Reese teach the system as described in claim 13; further, claim 18 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US 8,941,500 B1) in view of Reese et al. (US 2014/0258270 A1), as applied to claim 1 above, and further in view of Hernandez et al. (US 2015/0297140 A1).

As for dependent claim 3, Faaborg and Reese teach the method as described in claim 1 and Faaborg further teaches:
bundling the received one or more notifications such that a count of the one or more notifications communicated to the user is below a notification threshold associated with the generated notification profile [(e.g. see Faaborg col 24 lines 39-42, col 25 lines 60-67) ”The information received by notification client module 22 may indicate, for example, that an e-mail or text message was received at an account associated with computing device 10 … Computing device 10 may output a somatosensory alert of the selected type and based on the notification data, at the current time (230). For example, UI module 20 may send a command or instruction to SOD 14 that causes SOD 14 to output a somatosensory alert based on the notification data using the selected type of alert that UI module 20 selected based on the information from context module 24”].  Examiner notes that the use of “one or more” allows a single notification to read on this limitation.
altering a haptic response associated with the received one or more notifications [(e.g. see Faaborg col 6 line 60-col 7 line 3, col 26 lines 21-23) ”e.g., notification client modules 22, etc.) for generating a graphical user interface or for providing a somatosensory type user interface. In addition, UI module 20 may act as a respective intermediary between the one or more associated platforms, operating systems, applications, and/or services executing at computing device 10 and various output devices of computing device 10 (e.g., UID 12, SOD 14, a speaker, a ].
wherein altering the haptic response includes one or more of: delaying the haptic response, silencing the haptic response, and redirecting the haptic response [(e.g. see Faaborg col 26 lines 21-40) ”Based on the updated information from context module 24, UI module 20 may select a different or same, appropriate type of somatosensory alert with which to cue the user as to the receipt of the notification data without distracting, disturbing, and/or annoying the user at the later time. For instance, UI module 20 may select an electric stimulus type alert if the updated information from context module 24 indicates that the user is performing a physical activity or that the user is stressed at the current time. As another example, UI module 20 may select a low level vibration or SMA type alert if the information from context module 24 indicates that the user is performing a non-physical activity and/or that the user is not stressed and relaxed at the current time”].

Faaborg and Reese do not specifically teach delaying the received one or more notifications by a time, generating a blackout time period wherein the one or more notification are not communicated to the user for the duration of the blackout time period, or communicating the received one or more notifications to the user based on determining that the user is looking at the user device.  However, in the same field of invention, Hernandez teaches:
delaying the received one or more notifications by a time [(e.g. see Hernandez paragraph 0007) ”If the user appears to be operating under a relatively high amount of stress, one or more actions may be taken to attempt to mitigate the user's stress, such as delaying notifications”].
generating a blackout time period wherein the one or more notification are not communicated to the user for the duration of the blackout time period [(e.g. see Hernandez paragraph 0019) ”actions may be taken to prevent the user from experiencing further stress. Example stress-preventing actions may include delaying or dispensing with push notifications, updates, messages or other forms of non-vital communication”].
communicating the received one or more notifications to the user based on determining that the user is looking at the user device [(e.g. see Hernandez paragraph 0024) ”the scheduled updates and/or notifications ].
Therefore, considering the teachings of Faaborg, Reese and Hernandez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add delaying the received one or more notifications by a time, generating a blackout time period wherein the one or more notification are not communicated to the user for the duration of the blackout time period, and communicating the received one or more notifications to the user based on determining that the user is looking at the user device, as taught by Hernandez, to the teachings of Faaborg and Reese because when it is detected that a user is experiencing a relatively high level of stress, one or more actions may be taken to assist the user in mitigating his or her stress which improves the health of the user (e.g. see Hernandez paragraphs 0018, 0023).

As for dependent claim 9, Faaborg and Reese teach the computer program product as described in claim 7; further, claim 9 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 15, Faaborg and Reese teach the system as described in claim 13; further, claim 15 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US 8,941,500 B1) in view of Reese et al. (US 2014/0258270 A1), as applied to claim 1 above, and further in view of Luna et al. (US 2014/0107932 A1).

As for dependent claim 2, Faaborg and Reese teach the method as described in claim 1, but do not specifically teach wherein analyzing the received position data further comprises: comparing the received position data associated with the user to a predetermined set of health guideline data associated with digested health related publications.  However, in the same field of invention, Luna teaches:
wherein analyzing the received position data further comprises: comparing the received position data associated with the user to a predetermined set of health guideline data associated with digested health related publications [(e.g. see Luna paragraphs 0020, 0021 and Fig 1B) ”flow 100 begins with collecting (i.e., receiving, gathering and storing) local sensor data using a wearable device having a communication facility configured to connect to a network (132). In some examples, a wearable device (e.g., wearable device 104, wearable device 700, or the like) may collect local sensor data using one or more sensors (e.g., accelerometer, altimeter/barometer, light/infrared ("IR") sensor, pulse/heart rate ("HR") monitor, audio sensor (e.g., microphone, transducer, or others), pedometer, velocimeter, global positioning system (GPS) receiver, location-based service sensor (e.g., sensor for determining location ].
Therefore, considering the teachings of Faaborg, Reese and Luna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein analyzing the received position data further comprises: comparing the received position data associated with the user to a 

As for dependent claim 8, Faaborg and Reese teach the computer program product as described in claim 7; further, claim 8 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 14, Faaborg and Reese teach the system as described in claim 13; further, claim 14 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

Response to Arguments
Applicant's arguments, filed 18 February 2021, have been fully considered but they are not persuasive.

Applicant argues that [“The Faaborg reference fails to anticipate at least the amended language, especially, ‘wherein the social media data is analyzed by a natural language processing’” (Page 12).].

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174